DETAILED ACTION
Introduction
Claims 1-12, 14, and 16-19 have been examined in this application. Claims 1-12, 14, and 16-18 are amended.  Claims 13 and 15 are cancelled. Claim 19 is new. This is a final office action in response to the arguments and amendments filed 8/11/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Specification
The amendments to the specification and abstract filed 8/11/2021 are acceptable and the objections are therefore withdrawn.

Response to Arguments
Applicant’s arguments, filed 8/11/21, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 101 (presented on p. 11-13 under the heading “Rejections under 35 USC 101”), the arguments are not persuasive. Particularly, the arguments refer to Claim 1 as amended and state (p. 13) that the route creator offers benefits regarding flexible levels of granularity as well as temporal analysis, and therefore has practical applications for creating new routes, restriction of known routes to desired distances, loops or overlapping routes, and safe and traversable routes and amounts to much more significance than an abstract idea. The office respectfully disagrees. With regard to the integration into a practical application, it is evaluated (a) whether there are any “additional elements” in the claim beyond the judicial exception and (b) whether those elements individually or in combination integrate the exception into a practical application (see Federal Register Vol. 84, 1/7/2019 “2019 Revised Patent Subject Matter Eligibility Guidance” p. 54-55). In the case of Claim 1 as amended, the claim limitations describing the route creation steps are a judicial exception of an abstract idea (see the rejection below for the complete rationale), and the “additional elements” present are only the generic computer components which perform the method. This recitation of generic computer components does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). It is noted that the statement of use of the system in the preamble (“for creation of new routes, restriction of known routes to desired distances, loops or overlapping routes, and safe and traversable routes”) is merely intended use, and is not an additional element. Likewise, the language in the claim “to configure the display” is interpreted as intended use, but even if positively recited falls under the category of Insignificant Extra-Solution Activity for generic data outputting (see MPEP 2106.05(g)). Likewise, the determination of a claim amounting to “significantly more” than an abstract idea relies on the evaluation of additional elements in the claim rather than an intended real-world use (see “2019 Revised Patent Subject Matter Eligibility 
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 13-14 under the heading “Rejections under 35 USC 112”), the arguments are partially persuasive. Particularly, the amendments address the issues presented in paragraphs [26, 27, 36, 37, 38, and 44] of the non-final office action mailed 5/11/2021. Thus, these rejections are withdrawn. However, for all remaining rejections under 112, the amendments do not address the issue and no reasoned arguments have been provided. Thus, the remaining rejections are maintained.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 14-15 under the heading “Rejections under 35 USC 103”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In Claims 1 and 16, the preamble “for creation of new routes, restriction of known routes to desired distances, loops or overlapping routes, and safe and traversable routes” should instead read “for creation of new routes, loops or overlapping routes, and safe and traversable routes, and the restriction of known routes to desired distances” or similar, such that the loops and overlapping routes and safe and traversable routes are associated with language describing a function.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 16
Claims 2-12, 14, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the limitation “connecting the adjacent geospatial and temporal segments… to configure the display a plurality of created routes” renders the claim indefinite. There is no antecedent basis for the term “the display” in the claim. It is not clear if “the display” is meant to instead read “then display” or if the limitation is intended to read “to configure a display of
Additionally, the limitation “determining the distance from the adjacent geospatial and temporal segment to the end point” renders the claims indefinite. There is no antecedent basis for “the end point” in the claims. It is not clear where the end point comes from, and whether it is related to the starting point and desired distance or something independent.  The claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps and is therefore indefinite. See MPEP § 2172.01. For the purposes of examination, the end point is interpreted as being determined from the starting point and desired distance, as is best understood in view of the specification.
Claims 2-12, 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 2, the limitation “limiting the access of the runnability data within the geospatial and temporal segments of the runnability map to the user preference runnability data” renders the claim indefinite. There is no prior antecedent basis or prior step reciting “access of the runnability data within the geospatial and temporal segments.” It is not clear whether “the access” is referring to or describing some function related to the limitations in Claim 1 (for example, as part of the generating, associating, or selecting functions) or alternatively if “the access” is intended to derive antecedent basis from the accessing recited in the first limitation of Claim 2 (which is recited as accessing of user preference runnability data rather than “the runnability data within the geospatial and temporal segments”) or something else entirely. The scope of the limitation is unclear and it is not clear how it further limits the claim as a whole or is integrated into the rest of the claim functions. For the purposes of examination, the limitation is interpreted as any filtering or selective access of runnability data.
Claims 3 and 4 
Regarding Claim 6, the phrase “using one or more of at least one of averaging, scaling, weighing or other methodologies” renders the claim indefinite. The language “one or more of at least one” appears to be redundant. Additionally, the phrase presents an alternative list comprising mathematical functions and “other methodologies,” the broadest reasonable interpretation of which encompasses any activity including those not yet invented or unknown to the applicant. It is generally unclear how the phrase provides any further or meaningful limitation to the “determining a runnability value” function as the broadest reasonable interpretation of the phrase does not require any particular methodology. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “at least one of averaging, scaling, and weighing.”
Additionally, the phrase “removing from the analysis of the determination of a runnability value any data elements that do not have temporal components that correlate to the temporal indicator” renders the claim indefinite. There is no antecedent basis for “the analysis of the determination of a runnability value” in the claim and no function of “analyzing.” It is not clear if “the analysis” is some additional function that is occurring to analyze the “determining a runnability value,” or alternatively whether “the analysis” is merely another name for the prior function of “determining a runnability value.” The scope of the limitation is therefore indefinite. For the purposes of examination, the phrase is interpreted as further limiting the prior function of “determining a runnability value…”
Additionally, the claim recites two different functions “determining a runnability value from the associated type of runnability data” and “determining a runnability value from the remaining data elements” followed by “adjusting the runnability value.” It is unclear whether “a runnability value” in the two determining steps represents the same value (the value being updated or re-determined in the second determining limitation) or alternatively if the determinations are of a first and second runnability value. It is also unclear whether “the runnability value” recited in the “adjusting” limitation is the first or second value. For the purposes of examination, the two recitations are interpreted as different 
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claim 9, the entirety of the claim is indefinite. There is no antecedent basis in Claim 9 or Claim 1 (from which Claim 9 depends) for “the direction” or “the edge values.” It is completely unclear if “the direction” of a route is meant to refer to merely the selecting of adjacent segments, as already recited, or alternatively refers to the order of travel (A to B vs B to A) or refers to some compass direction or heading, or navigation directions, or something else entirely. For the purposes of examination, the claim is interpreted as any generation of specific paths through an area (therefore necessarily including a direction) based on any metric associated with adjacent segments.
Regarding Claim 10, the limitation “returning to the start point” renders the claim indefinite. This limitation is presented as a new step/function of the system, however based on the description of creating the route, the limitation could describe the generated route as well. It is not clear if the step of returning is something done by the system/processor (and if it is, what exactly the scope of “returning” is, e.g. the system physically returning back to the start point during route guidance, or the processor evaluating points and “returning” to evaluate the start point which is the destination), or alternatively if the limitation is merely describing the created route. For the purposes of examination, the limitation is interpreted as referring to the route.
Regarding Claim 11, the phrase “traverse and return to non-adjacent geospatial and temporal segments” renders the claim indefinite as it is not clear what “non-adjacent” is in relation to. If the term non-adjacent is in relation to the start and end point, it is not clear how the claim describes creation of loops, and if the segments of the path are non-adjacent it is not clear how they even form a route. The 
Regarding Claim 12, the phrase “geophysical data including elevation, altitude” renders the claim indefinite. As elevation and altitude are both height parameters of terrain, it is not clear whether these terms are two ways to state the same thing, or if there is some distinction between the two. For the purposes of examination the terms elevation and altitude are understood to be the same thing.
Additionally, the phrase “within the user location” renders the claim indefinite. There is no antecedent basis for the term in the claim, and it is unclear if the term is meant to be the same as some previously recited location (such as the start point) or a new location. Furthermore, it is not clear if the term “within” is reciting that the location is some region such that features can be associated with points inside the location, or alternatively if the phrase is referring to some feature of the runnability data or the geocoding. For the purposes of examination, the phrase is interpreted as a location with some proximity to a user’s current location.
Regarding Claim 14, the phrase “determining a tentative distance” renders the claim indefinite. Claim 1, from which Claim 14 depends, already recites two steps of determination of a tentative distance. It is not clear if “a tentative distance” in Claim 14 is intended to recite the same tentative distance, or is some updating or new tentative distance, and it is generally unclear if the functions in Claim 14 are integrated into the functions of Claim 1. The Claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as referring to the same tentative distance in Claim 1.
Regarding Claim 19, the phrase “edge values representing a comparison of a runnability segment value of one geospatial and temporal segment with the runnability segment value of an adjacent geospatial and temporal segment” renders the claim indefinite. Particularly, in view of the specification, it is not clear what the scope of “representing a comparison” is, in this context. Specification ¶0064 recites edge values 117a-117h which are shown in Figure 10 surrounding runnability 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1 and 16, the claims recite functions for accessing a start point and distance, generating a runnability map, associating runnability data with segments, selecting segments to optimize a total cost or metric, connecting segments, determining tentative distances, selecting segments, determining distances, accessing and inverting a weighted runnability segment value, determining a runnability distance value for one or more segments, marking one or more segments as visited, comparing distances, identifying a shortest distance, selecting a next segment, and (in Claim 16) creating a route. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind. Particularly, the operations pertain to a step by step technique of performing evaluation and judgment of different segments to come up with 
The judicial exception is not integrated into a practical application. The additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. It is noted that the language “to configure the display” is interpreted as merely the intended use of the connecting of the segments and not an additional element. The additional elements of the processor and non-transitory computer readable storage medium are both generic computer components, recited at a high level of generality. The claims do not provide any specific improvement to computer technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a generic computer as a tool (see MPEP 2106.05(f)). Therefore, the abstract idea is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs. For the same reasons as presented above, these elements are generic computer components, recited at a high level of generality, such that the claim is merely using generic computer components as tools to “apply” the abstract idea. Thus the claim is not patent eligible.
Regarding Dependent Claims 2-12, 14, and 17-19, the claims do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 
Claims 4 and 5 further recite rating routes, which is a further function of the abstract idea, able to be performed mentally or via an evaluation on pen and paper.
Claims 6-8 further recite evaluation functions for temporal data, which are further functions of the abstract idea, as such evaluation is able to be performed mentally or on pen and paper.
Claim 9 further recites determining a direction of routes, which is a further step of the mental process of evaluation which could be performed by a human. 
Claims 10 and 11 recite further functions for creating specific types of route, which are additional functions of a mental process.
Claims 12 and 19 further recite accessing specific types of runnability data, and identifying non-traversable areas in Claim 12, which is an additional detail of the mental process as an evaluation that could be performed mentally.
Claim 14 further recites functions to select segments via evaluation and calculation of segment properties. This is a further step of an abstract idea of a mental process which could be done in the human mind/on pen and paper, or alternatively a mathematical process for the calculation of values.
Claim 17 further recites communicating directions using a headset. The communicating (outputting) of data is the use of a computer in its ordinary capacity and therefore does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)). The use of a headset is an additional element in the claim, however this is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2004/0030491A1 ([0002]
Claim 18 further recites determining the location of a user using an RFID tag. This is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2005/0225444A1, [0004, 0011] it is well known in the art to track persons and objects using RFID devices). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.

Allowable Subject Matter
Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. § 112 and 101 (see above) but would be allowable if amended to overcome the rejections under 112 and 101.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The most similar prior art, Published Application US2020/0217680A1 (Dewan et al.) teaches a system for the creation of one or more routes (see e.g. Figure 1, Claims 8, 15), comprising: a processor (see Figure 1, [0047], Claim 15); a non-transitory computer readable storage medium having embodied thereon one or more computer programs that when executed, cause the processor to perform (see Claim 15, [0046-0047]); accessing a start point and desired distance (see [0087] inputs of start location and required shortest distance); generating a runnability map comprising a plurality of geospatial and temporal segments derived from the start point and the desired distance (see Figure 7A, 7B, [0089], k way points may be defined using start location and slack (based on required shortest distance) and [0090] minimum cost paths are determined for each waypoint, based on costs for each edge in a road network, and see [0079, 0098] cost being based on metrics which may be dynamic (i.e. temporal). In other words, the searching of routes requires the generating of information of edges in a road network (geospatial and temporal segments) in a specific area for analysis);  associating runnability (see [0090] the minimum cost path takes into account metrics ([0080] e.g. popularity or elevation, data indicating running characteristics of an area) for each edge (geospatial and temporal segment)); selecting adjacent geospatial and temporal segments that optimize a total metric or cost for all segments (see [0090] minimum cost paths are determined); connecting the adjacent geospatial and temporal segments having the greater runnability segment values (see [0090] computing minimum cost paths which ([0079] Figure 5) are connected continuous paths of edges (segments) [0080] the minimum cost corresponding to greater overall maximized desired metrics (i.e. greater runnability compared to other paths)) to configure the display a plurality of created routes from the start point to the desired distance (see [0092] a set of recommended routes to the user for [0094] being displayed). determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes)); selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment)); accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route); inverting the weighted runnability segment value (see [0080] the inverse of the weight*metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity).
Publication US2016/0375306A1 (Gu et al.) teaches a start point identified by latitude and longitude (see [0140]).
Patent U.S. 6,885,937 B1 (Suranyi) teaches determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54); determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54); and marking the adjacent geospatial and temporal segment as visited (see 9:30-50).
Regarding Claim 1, however, the prior art does not disclose or render obvious a system performing all functions comprising:
comparing the distance of the start point to the end point with the runnability distance value of the adjacent segment;
identifying the shorter distance as the tentative distance;
selecting a next geospatial and temporal segment adjacent to the geospatial comprising the start point;
determining the distance from the next adjacent geospatial and temporal segment to the end point;
accessing a weighted runnability segment value from the next adjacent geospatial and temporal segment;
inverting the weighted runnability segment value of the next adjacent geospatial and temporal segment;
determining a runnability distance value as the product of the distance of the next adjacent geospatial and temporal segment to the end point and the inverted weighted runnability segment value;
comparing the tentative distance to the runnability distance value;
identifying the shorter distance as the tentative distance;



Regarding Claim 16, the prior art does not disclose or render obvious a system performing all functions comprising:
determining a runnability distance value for all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
comparing the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as a base segment;
marking all geospatial and temporal segments in the comparison as visited;
determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment;
comparing the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment;
identifying the shortest distance as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as the base segment;
marking all geospatial and temporal segments in the comparison as visited;

repeating the comparison and identification of the tentative distance until the end point is within a geospatial and temporal segment marked as visited;
creating a route of adjacent geospatial and temporal segments identified as base segments.

The combination of limitations defining the particular sequence of recited functions including comparing the distance of the start point to end point with the runnability distance value, as defined by the particular calculation of inverting the weighted runnability segment value, and combined with the other features of the system is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1 and 16 would be allowable. The subject matter of Claims 2-12, 14, and 17-19 would also therefore be allowable based on the dependency on Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619